Citation Nr: 0704370	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  99-22 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision by which 
the RO denied the veteran's claims of entitlement to a 
disability rating in excess of 50 percent for his service-
connected PTSD as well as entitlement to TDIU.

In a December 2002 decision, the Board granted an evaluation 
of 70 percent for PTSD but denied entitlement to a greater 
schedular rating as well as TDIU.  The veteran appealed the 
issues to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an April 2003 order, the Court granted a Joint 
Motion for Remand and vacated the portions of the December 
2002 Board decision that denied an evaluation in excess of 70 
percent for PTSD and entitlement to TDIU.  The Court remanded 
the matters to the Board for readjudication consistent with 
the joint motion.

In March 2004, the Board remanded the claims to the RO so 
that the veteran could be provided with the appropriate 
assistance and notice under VCAA, to include what he must 
show to prevail in his claims, what information and evidence 
he is responsible for, and what evidence VA must secure.  
Thereafter, the RO denied the veteran's claims in a January 
2005 supplemental statement of the case.

In a July 2005 decision, the Board denied entitlement to an 
evaluation in excess of 70 percent for PTSD and to TDIU.  In 
a June 2006 Joint Motion for Remand, the parties asked that 
the case be remanded to the Board, arguing that the May 2002 
PTSD examination report and ensuing professional opinion did 
not provide sufficient information with which to render a 
decision regarding the matters on appeal.  Specifically, the 
parties noted that the examination report did not account for 
whether and how PTSD in itself, the veteran's only service-
connected disability, inhibited employment.  By order dated 
in June 2006, the Court granted the foregoing motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As explained above, the medical and psychiatric evidence 
available to the Board regarding the veteran's PTSD is 
insufficient.  The Board requires information regarding 
whether and to what extent the veteran is inhibited from 
pursuing substantially gainful employment.  Specifically, the 
Board would like information regarding the current symptoms 
and manifestations of the veteran's PTSD and the severity of 
all identified symptoms and whether the veteran's PTSD 
symptomatology prevents employment.  The examiner, who should 
be a medical doctor and preferably a psychiatrist, should 
also assess whether and to what extent nonservice-connected 
disabilities prevent or inhibit employment.  If it is found 
that both PTSD and nonservice-connected disabilities have an 
adverse impact upon the veteran's employability, the examiner 
should determine the extent to which PTSD, when standing 
alone, prevents fully gainful employment and apportion 
occupational impairment caused by service-connected PTSD and 
nonservice-connected disabilities.

Since this case was last before the Board, the Court has 
further clarified the extent of VCAA notice that must be 
provided to appellants.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The RO 
should send the veteran corrective VCAA notice that outlines 
information regarding effective dates in accordance with the 
Court's holding in Dingess/Hartman.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that contains information regarding 
effective dates as mandated by the Court 
in Dingess/Hartman.  

2.  Schedule a VA medical examination to 
be conducted by a medical doctor and 
preferably a psychiatrist.  (1) The 
physician should be asked to determine 
whether the veteran suffers from 
occupational impairment.  (2) If it is 
determined that the veteran is not able to 
maintain substantially gainful employment, 
the physician should enumerate the 
disabilities preventing employment.  The 
veteran's only service-connected 
disability is PTSD.  (3) If it is 
determined that both PTSD and nonservice-
connected disabilities present obstacles 
to full employment, the physician must 
apportion the degree of occupational 
impairment attributable to the veteran's 
service-connected PTSD and the nonservice-
connected disabilities.  

The physician should review the claims 
file in conjunction with the examination 
and indicate in the examination report 
whether the claims file was reviewed.  A 
rationale for all opinions and conclusions 
must be provided.

3.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


